[Cite as State v. Woten, 2022-Ohio-1710.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               ALLEN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 1-21-49

        v.

GREGORY P. WOTEN, SR.,                                    OPINION

        DEFENDANT-APPELLANT.




                   Appeal from Allen County Common Pleas Court
                            Trial Court No. CR 2021 0057

                                      Judgment Affirmed

                              Date of Decision: May 23, 2022




APPEARANCES:

        Linda Gabriele for Appellant

        Jana E. Emerick for Appellee
Case No. 1-21-49


ZIMMERMAN, P.J.

       {¶1} Defendant-appellant, Gregory P. Woten, Sr. (“Woten”), appeals the

judgment entry of the Allen County Court of Common Pleas. Woten was found

guilty (by a jury) of four criminal counts of “Operating vehicle under the influence

of alcohol drugs - OVI” (hereinafter “OVI”) and two criminal counts of

“Aggravated vehicular assault”. On appeal, Woten avers that the verdicts are not

supported by sufficient evidence and are against the manifest weight of the

evidence. For the reasons set forth below, we affirm.

       {¶2} This genesis of this case is the April 6, 2020 traffic crash involving a

motor vehicle owned by Woten. At the time of the incident, there were three

occupants in the vehicle including Woten, Jeremy D. Truman (“Truman”) and

Krista DeSote (“DeSote”). The crash occurred on State Route 117 in Allen County,

Ohio and involved another vehicle driven by Eric Swinehart (“Swinehart”). As a

result of the crash, Woten, Truman, DeSote, and Swinehart all sustained injuries.

       {¶3} On February 11, 2021, Woten was indicted by the Allen County Grand

Jury on seven criminal counts: Counts One through Four for OVI, all third-degree

felonies, and Counts Five through Seven for Aggravated vehicular assault in

violation of R.C. 2903.08(A)(1)(a), (B)(1), all third-degree felonies. On June 24,

2021, Woten filed written pleas of not guilty to all charges.




                                         -2-
Case No. 1-21-49


       {¶4} On August 19, 2021, the State filed an unopposed motion to amend

Count Two of the indictment to add the language “he had a concentration of ninety-

six-thousandths of one percent or more but less than two hundred four-thousandths

of one percent by weight per unit volume of alcohol in his blood serum or plasma.”

On August 24, 2021, the trial court granted the State’s request.

       {¶5} On August 31, 2021, prior to the commencement of the jury trial, the

State dismissed Count Five. Thereafter, the jury trial commenced, and ultimately

Woten was found guilty of all remaining of the counts in the indictment. (Doc. Nos.

72, 73, 74, 75, 76, 77, 78); (Aug. 31, 2021 Tr. at 209-215).

       {¶6} On October 18, 2021, the trial court held a sentencing hearing. The trial

court determined that Counts One, Two, Three, and Four merged for the purposes

of conviction and sentencing, and the State elected to proceed on Count Three. The

trial court found that Counts Six and Seven did not merge for the purposes of

conviction and sentencing.     Thereafter, the trial court sentenced Woten to a

mandatory 60-day prison term with an additional 12-month nonmandatory prison

term on Count Three, and mandatory prison terms of 24 months on Counts Six and

Seven. The trial court ran Counts Three, Six, and Seven consecutive to one another

for an aggregate mandatory stated prison term of four years and 60 days consecutive

to the non-mandatory 12-month term.




                                        -3-
Case No. 1-21-49


       {¶7} Woten filed a timely notice of appeal and presents two assignments of

error for our review that we will address together.

                            Assignment of Error No. I

       The Guilty Verdict On Each Count Was Based Upon Insufficient
       Evidence.

                            Assignment of Error No. II

       The Guilty Verdict On Each Count Was Against The Manifest
       Weight Of The Evidence.

       {¶8} In his first and second assignments of error, Woten argues that his

convictions are not based on sufficient evidence and are against the manifest weight

of the evidence. In particular, in his first assignment of error, Woten argues that the

State failed to establish that he was the person operating the vehicle involved in the

crash on April 6, 2020. In his second assignment of error, Woten asserts that the

witnesses who identified him as the driver of the vehicle either mistakenly identified

him as a result of their own intoxication or were motivated by self-preservation.

                                 Standard of Review

       {¶9} Manifest “weight of the evidence and sufficiency of the evidence are

clearly different legal concepts.” State v. Thompkins, 78 Ohio St.3d 380, 389 (1997),

superseded by statute on other grounds, State v. Smith, 80 Ohio St.3d 89 (1997).

Thus, we address each legal concept, individually.




                                          -4-
Case No. 1-21-49


       {¶10} “An appellate court’s function when reviewing the sufficiency of the

evidence to support a criminal conviction is to examine the evidence admitted at

trial to determine whether such evidence, if believed, would convince the average

mind of the defendant’s guilt beyond a reasonable doubt.” State v. Jenks, 61 Ohio

St.3d 259 (1981), paragraph two of the syllabus, superseded by constitutional

amendment on other grounds, Smith at 89. Accordingly, “[t]he relevant inquiry is

whether, after viewing the evidence in a light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime proven

beyond a reasonable doubt.” Id. “In deciding if the evidence was sufficient, we

neither resolve evidentiary conflicts nor assess the credibility of witnesses, as both

are functions reserved for the trier of fact.” State v. Jones, 1st Dist. Hamilton Nos.

C-120570 and C-120571, 2013-Ohio-4775, ¶ 33, citing State v. Williams, 1st Dist.

Hamilton No. C-110097, 2011-Ohio-6267, ¶ 25. See also State v. Berry, 3d Dist.

Defiance No. 4-12-03, 2013-Ohio-2380, ¶ 19 (“Sufficiency of the evidence is a test

of adequacy rather than credibility or weight of the evidence.”), citing Thompkins

at 386; State v. Williams, 3d Dist. Logan No. 8-20-54, 2021-Ohio-1359, ¶ 6, quoting

State v. Croft, 3d Dist. Auglaize No. 2-15-11, 2016-Ohio-449, ¶ 5.

       {¶11} On the other hand, in determining whether a conviction is against the

manifest weight of the evidence, a reviewing court must examine the entire record,

“‘weigh[ ] the evidence and all reasonable inferences, consider[ ] the credibility of


                                         -5-
Case No. 1-21-49


witnesses and determine[ ] whether in resolving conflicts in the evidence, the [trier

of fact] clearly lost its way and created such a manifest miscarriage of justice that

the conviction must be reversed and a new trial ordered.’” Thompkins at 387,

quoting State v. Martin, 20 Ohio App.3d 172, 175 (1st Dist.1983). But, we must

give due deference to the fact-finder, because

         [t]he fact-finder occupies a superior position in determining
         credibility. The fact-finder can hear and see as well as observe the
         body language, evaluate voice inflections, observe hand gestures,
         perceive the interplay between the witness and the examiner, and
         watch the witness’s reaction to exhibits and the like. Determining
         credibility from a sterile transcript is a Herculean endeavor. A
         reviewing court must, therefore, accord due deference to the
         credibility determinations made by the fact-finder.

Williams. 2021-Ohio 1359, at ¶ 8 (3d Dist.), quoting State v. Dailey, 3d Dist.

Crawford, No. 3-07-23, 2008-Ohio-274, ¶ 7, quoting State v. Thompson, 127 Ohio

App.3d 511, 529 (8th Dist. 1998). A reviewing court must, however, allow the trier

of fact appropriate discretion on matters relating to the weight of the evidence and

the credibility of the witnesses. State v. DeHass, 10 Ohio St.2d 230, 231 (1967).

When applying the manifest-weight standard, “[o]nly in exceptional cases, where

the evidence ‘weighs heavily against the conviction,’ should an appellate court

overturn the trial court’s judgment.” State v. Haller, 3d Dist. Allen No. 1-11-34,

2012-Ohio-5233, ¶ 9, quoting State v. Hunter, 131 Ohio St.3d 67, 2011-Ohio-6524,

¶ 119.



                                         -6-
Case No. 1-21-49


                                      Analysis

       {¶12} Here, Woten was convicted of all six remaining counts in the

indictment. Since the trial court merged Counts One, Two, Three, and Four and

because the State elected to proceed to sentencing on Count Three, we only need to

address Woten’s sufficiency-of-the-evidence arguments as it pertains to Counts

Three, Six, and Seven. Thus, error, if any, with respect to the sufficiency or weight

of the evidence as to Woten’s OVI convictions under Counts One, Two, and Four

is harmless beyond a reasonable doubt because the trial court merged those counts

with Count Three. Indeed, the Supreme Court of Ohio has explicitly stated that a

“conviction” requires both a finding of guilt and a sentence. State v. Ramos, 8th

Dist. Cuyahoga No. 103596, 2016-Ohio-7685, ¶ 16, citing State v. Henderson, 58

Ohio St.2d 171, 178 (1979). For these reasons, we need not address any arguments

challenging the sufficiency or weight of the evidence regarding Woten’s OVI

convictions under Counts One, Two, and Four. See Ramos at ¶ 13, 18.

                        Sufficiency of the Evidence Analysis

       {¶13} Woten was convicted of OVI in violation of R.C. 4511.19(A)(1)(j)(ii),

(G)(1)(e), a per se offense. To prove the offense, the State must prove that Woten:

1) operated any vehicle; 2) within this state; 3) while having “concentration of

cocaine in the person’s urine of at least one hundred fifty nanograms of cocaine per

milliliter of the person’s urine * * *.” R.C. 4511.19(A)(1)(j)(ii). Under R.C.


                                         -7-
Case No. 1-21-49


4511.19(G)(1)(e), if the defendant is convicted of violating R.C. 4511.19(A) and

has previously been convicted of violating R.C. 4511.19(A), then the defendant’s

offense is a felony of the third degree. R.C. 4511.19(G)(1)(e).

       {¶14} Woten was also convicted in Counts Six and Seven of Aggravated

vehicular assault under R.C. 2903.08(A)(1)(a), (B)(1). R.C. 2903.08 provides that

“No person, while operating * * * a motor vehicle * * *, shall cause serious physical

harm to another person * * *[.] As the proximate result of committing a violation

of division (A) of section 4511.19 of the Revised Code * * *[.]”                R.C.

2903.08(A)(1)(a).

       {¶15} Importantly, Woten does not dispute any of the underlying elements

of any of the offenses of which he was convicted, other than, whether he was the

operator of the vehicle involved in the crash. Thus, we need only address that

element of the offenses.

       {¶16} Woten argues that there is no direct evidence to identify him as the

operator of the vehicle, other than, Truman and DeSote whom he avers lack

credibility because they were intoxicated or had a motive to lie. Thus, Woten’s

sufficiency-of-the-evidence argument focuses on the credibility of Truman and

DeSote.

       {¶17} In reviewing the sufficiency of the evidence, we cannot resolve

evidentiary conflicts or assess the credibility of witnesses.     Instead, we must


                                         -8-
Case No. 1-21-49


determine whether a rational trier of fact could have found the essential elements of

each offense beyond a reasonable doubt when viewing the evidence in a light most

favorable to the prosecution. Jenks, 61 Ohio St.3d 259, at paragraph two of the

syllabus; Jones, 2013-Ohio-4775, at ¶ 33.        Here, Woten’s sufficiency-of-the-

evidence argument fails because the credibility of Truman and DeSote is reserved

for the finder of fact to determine, not us.

       {¶18} Regardless, both Truman and DeSote testified at trial that Woten was

the sole operator of the vehicle. (Aug. 31, 2021 Tr. 119-121, 129-132, 137-138).

Additionally, Heather Stebelton, a passerby, who witnessed the crash, also testified

at trial that DeSote approached her and immediately identified Woten as the

operator of the vehicle at the crash scene. (Id. at 141, 143). Further, Ohio State

Highway Patrol Trooper John Sanders-Tirado (“Sanders-Tirado”) testified that he

spoke to Truman and DeSote at Lima Memorial Hospital after the crash, and both

identified Woten as the driver of the vehicle. (Id. at 156).

       {¶19} Moreover, Sanders-Tirado testified that he spoke with Woten at St.

Rita’s Medical Center (“SRMC”) following the crash wherein Woten admitted to

operating the vehicle. (Id. at 157-158). That conversation was overheard by a nurse

who documented Woten’s statement (to Sanders-Tirado) in Woten’s medical chart.

State’s Exhibit 13 contained Woten’s medical chart from St. Rita’s hospital which

contained the following report of the emergency-room nurse:


                                          -9-
Case No. 1-21-49


        Ohio state HWY patrol in room at this time. Pt states at this time to
        officer “I was driving the car, coming back from Indian Lake.” Pt
        states “a guy chased us off the road.” pt [sic] states “I want you to get
        him.” Pt would not answer any further questions about the accident
        when officer asked.

(Emphasis added.) (State’s Ex. 13).1

        {¶20} Accordingly, viewing the evidence in a light most favorable to the

prosecution, we conclude that a rational trier of fact could conclude beyond a

reasonable doubt, based upon the testimonies of Stebleton, Truman, DeSote, and

Sanders-Tirado that Woten operated the vehicle on April 6, 2020 in Allen County,

Ohio, that was involved in the crash. As such, Woten’s OVI and Aggravated-

vehicular-assault convictions are based on sufficient evidence.

        {¶21} Having concluded that Woten’s convictions are based on sufficient

evidence, we address Woten’s argument that his convictions are against the manifest

weight of the evidence.

                          Manifest Weight of the Evidence Analysis

        {¶22} Woten raises an identical sufficiency-of-the-evidence argument in his

second assignment of error. In particular, Woten contends that the witness

testimonies that he was the driver of the vehicle in question were against the




1
 Woten also stipulated to the admission of State’s Exhibits 10, 11, 12 (i.e., Ohio State Highway Patrol’s
Alcohol Analysis, Blood Drug Toxicology, and Urine Drug Toxicology Reports) and State’s Exhibit 14 (i.e.,
a certified judgment entry from Auglaize County Common Pleas Court, Criminal Division, reflecting
Woten’s prior felony conviction for OVI (with five prior convictions in 22 years) in violation of R.C.
4511.19(A)(1)(a), (G)(1)(d), a fourth-degree felony).

                                                 -10-
Case No. 1-21-49


manifest weight of the evidence because both witnesses were intoxicated at the time

they identified him as the driver and because both witnesses had a motive to lie.

       {¶23} While Woten argues that Truman and DeSote were intoxicated, the

record does not provide us with any evidence to determine their levels of

intoxication or whether law enforcement had an opinion whether either were

intoxicated.

       {¶24} Even though Woten tries to discredit Truman and DeSote testimonies

based upon their intoxication, the trier of fact was in the best position to determine

Truman and DeSote’s usage of alcohol and drugs prior to the crash and whether

such impacted their testimonies. Consequently, we will not disturb the jury’s

witness-credibility determination based on the forgoing. Thus, Woten’s argument

lacks merit.

       {¶25} Next, we turn to Woten’s argument that Truman and DeSote had a

motive to lie. Woten argues that Truman and DeSote had a motive to misidentify

Woten as the driver of the vehicle based upon “self-preservation” because DeSote

was shielding her boyfriend, Truman, from being named as the driver. On the

contrary, there was no evidence elicited at trial, which would support such a theory.

It is clear to us that the jury weighed reasonable inferences in their witness-

credibility determination and found Truman and DeSote were credible as to the

issue of who was the driver of the vehicle.


                                        -11-
Case No. 1-21-49


       {¶26} After reviewing the entire record, we will not say that the evidence

weighs heavily against Woten’s OVI and Aggravated-vehicular-assault convictions.

Consequently, we will not conclude that the jury clearly lost its way, which created

such a manifest miscarriage of justice that Woten’s convictions must be reversed

and a new trial ordered.

       {¶27} Accordingly, Woten’s first and second assignments of error are

overruled.

       {¶28} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

MILLER and SHAW, J.J., concur.

/jlr




                                        -12-